ORDER

PER CURIAM.
In this dissolution action, husband raises five points on appeal. He challenges the division of property, the amount of income imputed to him, the order to pay 100% of the children’s college costs, the award of maintenance to wife, and the award of attorney fees.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).